Citation Nr: 1046872	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-07 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk




INTRODUCTION

The Veteran served on active duty from March 1953 to October 
1956. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2008 rating decision in which the Cleveland, Ohio RO, 
inter alia, denied service connection for hearing loss and 
tinnitus.  In October 2008, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
February 2009, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in March 
2009.  

For the reasons expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Such a 
determination requires a finding of current disability that is 
related to an injury or disease in service.  Watson v. Brown, 4 
Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

The Veteran asserts that his exposure to loud noise and frequent 
ear infections during service caused the claimed bilateral 
hearing loss and tinnitus.  Specifically, he asserts in-service 
noise exposure while serving as a first loader on the 35 mm guns 
aboard the U.S.S. Denebola.  The Veteran contends that following 
sessions of exposure to loud gun noises, he would hear a humming 
noise and his ears would give him trouble for days.  The 
Veteran's service treatment records reflect multiple complaints 
and treatment for right and left ear otitis media during service.  
Additionally, the service treatment records note that the 
Veteran's in-service ear problems began in 1954 following 
exposure to gun fire.  

At separation, both spoken and whispered voice tests were 
administered.  The results of these tests did not reveal hearing 
loss for VA purposes.  The first evidence of hearing loss post-
service is an April 2008 VA audiological consultation report.  
The examiner noted that the Veteran had moderate to moderately-
severe sensorineural hearing loss in the right ear and mild to 
moderately-severe sensorineural hearing loss in the left ear.  
Speech discrimination testing revealed 84 percent in the right 
ear and 88 percent in the left ear; thus, the Veteran has current 
hearing loss for VA disability purposes.  See 38 C.F.R. § 3.385.

The Board notes, however, that the absence of in-service evidence 
of hearing loss is not fatal to the claims.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements of 
section 3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis for a 
grant of service connection for hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993). 

In this case, the service treatment records reflecting that the 
Veteran complained of ear problems related to noise exposure 
during service-which tend to corroborate his reports of in-
service noise exposure-taken together with the Veteran's lay 
assertions and records showing current hearing loss-suggest that 
the Veteran may have current bilateral hearing loss and tinnitus 
related to in-service noise exposure and ear infections.  As 
such, the Board finds that, after testing to confirm current 
hearing loss disability in either or both ears, obtaining a 
medical opinion from an otolaryngologist (ear, nose, and throat 
(ENT) physician)-based on full consideration of the Veteran's 
documented medical history and assertions, and supported by 
clearly-stated rationale-would be helpful in resolving the claims 
for service connection.  See 38 U.S.C.A. § 3.159 (2010); McLendon 
v. Nicholson, Vet. App. 79, 83 (2006).

The Board notes that the Veteran's service treatment records 
contain the results of a July 1956 hearing test.  This test 
depicts decibel levels not typically associated with current 
audiometric testing and appears to be a Weber test.  Therefore, 
its significance cannot be determined.  Thus, in rendering the 
requested opinion, the VA physician examining the Veteran should 
review the July 1956 in-service hearing test and discuss its 
significance, if any.

Accordingly, the RO should arrange for the Veteran to undergo a 
VA ENT examination (with associated testing), by an appropriate 
physician.  The Veteran is hereby advised that failure, without 
good cause, to report to the scheduled testing and/or examination 
may result in denial of each claim (as adjudication of the each 
claim will be based on consideration of the evidence of record).  
See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If the 
Veteran fails to report to the scheduled testing and/or 
examination, the RO must obtain and associate with the claims 
file copies of any notice(s) of the date and time of the 
appointment(s) sent to the Veteran by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to undergo examination, the RO 
should obtain any outstanding records of VA treatment for hearing 
loss and tinnitus.  The claims file contains VA medical records 
from the Mountain Home, Tennessee VA Medical Center (VAMC) 
through May 2008.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO should obtain from the Mountain 
Home VAMC any outstanding records of treatment for hearing loss 
and tinnitus, since May 2008,  following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities.

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to present information 
and/or evidence pertinent to the claim on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims for 
hearing loss and tinnitus.  

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:
  
1.  The RO should obtain from the Mountain 
Home VAMC any outstanding records of 
treatment for hearing loss and tinnitus, 
since May 2008.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  All records/responses 
received should be associated with the claims 
file.  

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claims 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
ENT examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of the REMAND, must be made available to 
the physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include audiometric and speech 
discrimination testing) should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

Based on the results of audiometric testing, 
the physician should specifically indicate, 
with respect to each ear, whether the Veteran 
currently has hearing loss to an extent 
recognized as a disability for VA purposes 
(i.e., an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz 
of 40 decibels or greater; or an auditory 
threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz 
of 26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
test of less than 94 percent).  The examiner 
should also indicate whether the Veteran has 
tinnitus.

Then, with respect to each diagnosed 
disability, the physician should provide an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that such disability 
is the result of injury or disease incurred 
or aggravated in service, to particularly 
include in-service noise exposure and ear 
infections.  In rendering the requested 
opinion, the physician should specifically 
consider and discuss the in- and post-service 
treatment records.  Additionally, the 
physician should discuss the significance (if 
any) of the July 1956 in-service hearing 
test.

The physician should set forth all 
examination findings, along with the complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination and/or testing, the RO 
must obtain and associate with the claims 
file a copy of any notice(s) of the date and 
time of the appointment(s) sent to him by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate each claim on appeal in light of 
pertinent evidence and legal authority.

8.  If a benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


